Dear Sheriff Lee:
You have requested that we reconsider our previously issued Opinion Number 92-370 with regard to whether "reserve" law enforcement officers in Jefferson Parish are entitled to compensation as a witness under the provisions of R.S. 15:255.
Our prior opinion was based on the understanding that such reserve officers have no regular working hours or set working schedule, and thus are not "off duty" when not acting as reserve officers.  Your request, however, indicates that such officers are, in fact, considered to be "off duty" during the time they are at their regular employment or not actively "on duty" as reserve officers.  While reserve officers may not work "regular" hours, I understand that their working hours are scheduled, and that a reserve officer is therefore "off duty" at times when he/she is not scheduled "to report to work or perform the duties of his [or her] office."
R.S. 15:255 A.(1) provides for the payment of a witness fee to law enforcement officers "in any district or parish court or any court exercising juvenile jurisdiction, during any time he is not required to report to work or perform the duties of his office." (emphasis added)
An off-duty "auxiliary" police officer who is required to testify in connection with the performance of his duties is entitled to a witness fee. See Atty. Gen. Op. No. 90-492.  As you point out in your request, the same conclusion was reached with regard to "reserve" law enforcement officers. See Atty. Gen. Op. No. 91-627.
Considering the above quoted statutory provision and our prior opinions, and the additional facts related in your request for reconsideration, it is our (reconsidered) opinion that reserve officers are entitled to receive the witness fee provided for in LSA-R.S. 15:255 A.(1) when they appear in court in connection with their law enforcement duties during times when they would ordinarily not be performing their duties as a reserve officer.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                              RICHARD P. IEYOUB, Attorney General
                              BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-1741o
xc: Judge John J. Molaison